                   Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 1 of 27


AO 106 (Rev. 04/10) Application for a Search Warrant                                                                        3/10/2021


                                      UNITED STATES DISTRICT COURT                                                          AA
                                                                   • for the
                                                                District of Kansas

             In the Matter of the Search of                              )
         (Briefly describe the property to be searched                   )
          or iilentify the person by name and address)                   )           Case No.       21-6024-GEB
                  the premises located at                                )
             1375 S. Bebe, Wichita, Kansas,                              )
           as further described in Attachment A                          )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A
located in the                                    District of       Kansas
                   -------
person or describe the property to be seized):
                                                                ----- - - - - - - , there is now concealed (identify the
 See Attachment B

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 rt/
                  evidence of a crime;
                 rt/
                  contraband, fruits of crime, or other items illegally possessed;
               ~ property designed for use, intended for use, or used in committing a crime;
               CJ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                         Offense Description
        18 u.s.c. 2251                             Production of Child Pornography
        18 u.s.c. 225212252A                       Offenses relating to the Possession/Distribution of Child Pornography

          The application is based oil these facts:
        See Attached Affidavit of Probable Cause.

          rA Continued on the attached sheet.
          CJ Delayed notice of        days (give exact ending date if more than 30 days:
                                                                                           - - - - - ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                       Q(c                     signamn

                                                                                                John V. Ferreira, SA, HSI
                                                                                                   Printed name and title
Sworn to before me and signed in my presence.

Date:      3/10/2021                                                                        ~1                  g~
                                                                                                  t;,ignamn
City and state: _W_i_c_hi_ta....:..,_K_S_ _ _ _ _ _ __                                   The Honorable Gwynne E. Birzer
                                                                                                   Printed name and title
            Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 2 of 27




                            AFFIDAVIT IN SUPPORT OF AN
                        APPLICATION FOR A SEARCH WARRANT

       I, John V. Ferreira, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       I have been employed as a Special Agent (“SA”) of the U.S. Department of

Homeland Security, Homeland Security Investigations (“HSI”) since 2004 and am currently

assigned to the Kansas Internet Crimes Against Children Task Force (ICAC). Previous to my

employment with HSI, I was a state trooper/detective with the Arizona Department of Public

Safety for nine (9) years. While employed by HSI, I have investigated federal criminal violations

related to high technology or cybercrime, child exploitation, and child pornography. I have gained

experience through training and everyday work relating to conducting these types of

investigations. I have received training in the area of child pornography and child exploitation and

have had the opportunity to observe and review numerous examples of child pornography (as

defined in 18 U.S.C. § 2256) in all forms of media including computer media. Moreover, I am a

federal law enforcement officer who is engaged in enforcing the criminal laws, including 18 U.S.C.

§§ 2251, 2252, and 2252A, and I am authorized by law to request a search warrant.

       2.       This affidavit is submitted in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant for a device used by RANDY SPORN (described

in Attachment A) that may be located at the BUSINESS known as Calvin Opp Concrete at 1375

S Bebe, Wichita, KS (also described in Attachment A), for contraband and evidence, fruits, and

instrumentalities of violations of Title 18, United States Code, Sections 2251, 2252 and 2252A,

which items are more specifically described in Attachment B of this Affidavit.
            Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 3 of 27




       3.       The statements in this affidavit are based in part on information provided by other

law enforcement officers, including Wichita Police Department/Sedgwick County Sheriff

investigators, and on my review and investigation into this matter. Because this affidavit is being

submitted for the limited purpose of securing a search warrant, I have not included each and every

fact known to me concerning this investigation. I have set forth only the facts that I believe are

necessary to establish probable cause to believe that contraband and evidence, fruits, and

instrumentalities of violations of 18 U.S.C. §§ 2251 (production of child pornography),

2252A(a)(2) (distribution/receipt of child pornography) and 2252A(a)(5)(B) (possession of child

pornography) are presently located at the BUSINESS described in Attachment A.

                                      PROBABLE CAUSE

       4.       Highly summarized, this investigation starts with the connection of two different

Twitter accounts suspected of engaging in the distribution, receipt, and production of child

pornography, and leads to the identification of a 17 year old minor who is used to provide child

pornography to the user of one of the accounts. The user of the accounts is believed to be RANDY

SPORN, based on IP address connections to his residence and work (BUSINESS). RANDY

SPORN (further described in Attachment A) is a previously convicted sex offender.

                                 CyberTipline Report 61606638

       5.       On or about December 23, 2019, Twitter submitted CyberTipline Report (CTR)

61606638 to the National Center for Missing and Exploited Children’s (NCMEC) Cybertipline, to




                                           Page 2 of 26
             Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 4 of 27




report a Twitter user engaged in the possession, manufacture, or distribution of suspected child

pornography. 1

        6.       As part of its report, Twitter provided the user’s identifying information, the user’s

registration IP address, recent IP address logins, six uploaded files, as well as additional images

and videos Twitter had pulled from the account’s Account Images folder, and the Direct Messages

Media (DM-Media) folder.

        7.       Twitter       identified      the     user      as     “mikeyfromtumbl1,”            User      ID

1166023345470615552, with an associated email address of “jordanpatterson426@yahoo.com.”

The account was registered (created) on 8/26/2019 at 16:23:39 UTC from IP address

24.248.224.234.

        8.       Twitter also provided additional user-provided account information, including the

following description: “I was on Tumblr many times & nuked. I am going thru a rough spell.

cashapp: $mikeythenudist http://amazon.com/hz/wishlist/ls/2LLKFA2EXB368?r.”

        9.       Twitter provided six files uploaded by the user on multiple dates between

11/14/2019 and 12/20/2019. These files reflected the user’s “tweet” or posted message, including

the image/video file and the accompanying message. The content of these tweets were viewed by

Twitter, and were publicly available.



1
 On December 24, 2019, Twitter appears to have re-submitted the content of this report, including all attachments,
as reflected in CTR 61621395.




                                                  Page 3 of 26
         Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 5 of 27




       10.     Generally, the uploaded images/videos depicted post-pubescent boys, whose ages

are difficult to determine but suggestive of high-school age (14-17 years old) from the content and

associated messaging. For example, a “tweet” on 12/20/2019 has a message of “After school nut”

with a video of a boy masturbating. Another tweet on 12/17/2019 has a message of “Sam is getting

his senior portraits taken today” with a picture of a boy standing naked with his penis exposed.

Another pair of “tweets” on 11/14/2019 include a message “Doing homework” with a picture of a

boy laying naked on a bed with a laptop on his lap and his penis is exposed.

       11.     Twitter also provided files from the Account Images folder, which included 405

images of young post-pubescent males in various states of undress, nudity, and sexual acts, and

170 videos of young post-pubescent males and males whose ages are difficult to determine that

are in various states of undress, nudity, and sexual acts.

       12.     Twitter also provided the account’s DM-Media folder, in which there were 170

images and videos. Some of them involve young adult males and males whose ages are difficult

to determine that are in various states of undress, nudity, and sexual acts. There is an image (title

ending in Q4Ym.jpg) and video (title ending in VQn0.mp4) that show the same boy (estimated to

be under the age of sixteen from his size and development) changing in a locker room and his

penis is exposed.

       13.             From the profile information, communications and content, it appears the

user of “mikeyfromtumbl1” has an interest in middle-to-high school aged boys and has made

public-facing posts indicating that interest. It is common for such profiles to be used as a way to



                                            Page 4 of 26
            Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 6 of 27




cultivate relationships with other individuals with similar interests, to engage in private or direct

messaging of contraband (child pornography).

                                   CyberTipline Report 71133752

          14.            On or about April 28, 2020, Twitter submitted CTR 71133752 to the

National Center for Missing and Exploited Children’s (NCMEC) Cybertipline, to report a Twitter

user engaged in the possession, manufacture, or distribution of suspected child pornography.

          15.    As part of its report, Twitter provided the user’s identifying information, the user’s

registration IP address, recent IP address information, uploaded files, and additional images

Twitter had pulled from the account and the Direct Messages Media (DM-Media) folder.

          16.    Twitter identified the user as “Survivinglife8,” User ID 1212098776556437504,

with an associated email address of “jordanpatterson3150@gmail.com.” This is not the same email

address as for the “mikeyfromtumbl1” account, but does include part of the same

“jordanpatterson” username. 2

          17.    Twitter’s report also showed the account was registered (created) on 12/31/2019 at

19:50:54 UTC from IP address 24.248.224.234. That IP address is the same IP address used

register the “mikeyfromtumbl1” account on 8/26/2019, as discussed above.

          18.    Twitter’s report also showed the user included a phone number of 316-807-2272.

          19.    Twitter provided a number of media files, including the Tweet Media file

(containing 266 images of young post-pubescent males in various states of undress, nudity, and



2
    Compare jordanpatterson426@yahoo.com with jordanpatterson3150@gmail.com.


                                             Page 5 of 26
                Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 7 of 27




sexual acts) and the DM-Media folder (containing 251 images of young post-pubescent males in

various states of undress, nudity, and sexual acts).

           20.      Within the DM-Media, there were messages between the user of “Survivinglife8”

and another account that began on 1/21/2020, which showed “Survivinglife8” engaging a 17 year

old boy (identified herein as User 9264 3) in sexual conversation, including soliciting images from

User 9264 and discussing nude images of another 16-17 year old boy. These messages included

the following:

           a.       On 1/21/2020, Survivinglife8 messages User 9264, “Hi My name is Mikey. I
                    usedtoo beon Tumblr more times that I can remember. Anyways I came across your
                    Twitter and found it interesting. In a good way. You are just finding your way in
                    this crazy world. Have you gotten a new job yet?” This content indicates the user
                    of Survivinglife8 is the same as the user of mikeyfromtumbl1, discussed above.

           b.       On 1/22/2020, User 9264 messages Survivinglife8, “I’ve only ever worked in a
                    grocery store. Being 17, I’m kinda limited.” This communication plainly states
                    User 9264’s age. User 9264 later reiterates, “And yes, we have a movie theatre. I
                    can’t work there; 18+ only.” To this, Survivinglife8 responds, “When I was 16 and
                    17, i worked at a nudist resort. My family has always been nudists. I was hired to
                    do whatever was needed.” This message reflects Survivinglife8’s cognizance of
                    User 9264’s age, as well as shifting the discussion to a more sexual nature.

           c.       Later on 1/22/2020, when discussing another person’s OnlyFans page, User 9264
                    says “I want to start one when I’m 18 but Ive still got like ten months.” Again, this
                    reiterates User 9264’s age. To this, Survivinglife8 responds, “I saw his nudes on
                    tumblr 4 several years ago. He is 19. So he must have posted when he was 16 or 17.
                    I saved as many as i could.” This indicates Survivinglife8 has previously
                    downloaded or saved images of a nude 16-17 year old boy.


3
 These are the last four digits of the longer Twitter User ID, which is known to law enforcement but abbreviated
here to protect the identity of the minor.
4
    Tumblr is another social media micro-blogging platform.



                                                   Page 6 of 26
            Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 8 of 27




       d.       On 1/23/2020, Survivinglife8 tells User9264, “I can’t wait to see you naked and
                jack off to you.” This communication seeks to persuade or induce the minor to
                create child pornography. Shortly after this communication, Survivinglife8 sends
                User 9264 an image, purportedly of himself, depicting a man’s midsection sitting
                on a toilet and his erect penis is exposed. Later, Survivinglife8 sends User 9264 an
                image, purportedly of himself, depicting of a man naked on a dirt road with his butt
                exposed. User 9264 responds by sending an image depicting the minor nude and
                posed in front of a mirror exposing his butt/anus (this image meets the definition of
                child pornography). Survivinglife8 sends User 9264 two more pictures, purportedly
                of himself, depicting his exposed penis. User 9264 responds by sending an image
                depicting the minor taking a frontal nude selfie with his penis exposed and erect,
                and another image of the minor holding his penis in his hand (these images meets
                the definition of child pornography). Survivinglife8 then asks User 9264 for a
                picture of the minor’s “booty hole” and “hard dick,” to which User 9264 sent a
                picture depicting the minor’s anus (these images meeting the definition of child
                pornography).

       21.      Based upon the similar email username of “jordanpatterson,” and shared account

registration IP address information, CTR 71133752 was associated to CTR 61606638 (and

duplicate CTR 61621395). Because geolocation of IP address information indicated a user in

Wichita, Kansas, the CTRs were made available to the Kansas Internet Crimes Against Children

(ICAC) Task Force with the Wichita/Sedgwick County Exploited and Missing Children’s Unit

(EMCU).

                       Records check of the phone number 316-807-2272

       22.      WPD Detective Stephanie Neal conducted a records check of the phone number

associated with the account of 316-807-2272. That phone number came back to RANDY SPORN

with a date of birth of XX-XX-1960.

       23.      Further records check of RANDY SPORN revealed that he was convicted of

Aggravated Criminal Sodomy through Sedgwick County in 1989, and then again convicted of

Aggravated Criminal Sodomy and Indecent Solicitation of a Child through Sedgwick County in
                                            Page 7 of 26
         Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 9 of 27




1996 (in a case involving a male child under sixteen years of age). As a result, SPORN is a lifetime

registered sex offender.

       24.     A Deputy with Sedgwick County’s Offender Registration confirmed that SPORN’s

phone number on file is 316-807-2272.

                Identification of Physical Location of associated IP addresses

       25.     As noted above, Twitter’s CTRs provided the registration IP address and some

recent login IP addresses for both the “mikeyfromtumbl1” and “Survivinglife8” accounts.

Information for every reported IP address was not obtained. However, as discussed below, several

IP addresses for each account returned to physical locations associated with RANDY SPORN.

                                   IP Address 24.248.224.234

       26.     As noted above, the IP address 24.248.224.234 was used to register the

“mikeyfromtumbl1” on 8/26/2019 at 16:23:39 UTC. This same IP address was also reported by

Twitter as a login for the account on 12/13/2019 at 18:41:48 UTC and again on 12/20/2019 at

23:16:56 UTC. Likewise, the “Survivinglife8” account was registered at the same IP address on

12/31/2019 at 19:50:54 UTC. That same IP address was reported by Twitter as a login for the

account on 2/28/2020 at 18:30:20 UTC. Thus, this IP address was associated with logins for both

accounts, across a period spanning from 8/26/2019 to 2/28/2020 (roughly 6 months).

       27.     This IP address was operated by Cox Business. In response to a subpoena, Cox

identified the subscriber as Calvin Opp Concrete Corp at 1375 S Bebe St Wichita, KS

(BUSINESS).



                                           Page 8 of 26
        Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 10 of 27




       28.       Det. Neal requested information from the Kansas Department of Labor and learned

that RANDY SPORN was employed at Calvin Opp Concrete (BUSINESS). Surveillance of

SPORN indicates he continues to be employed at this BUSINESS.

                                    IP address 24.248.225.42

       29.       In CTR 61606638, Twitter reported the user logged in to the “mikeyfromtumbl1”

account on 12/11/2019 at 15:11:20 UTC and 12/19/2019 at 19:53:36 UTC from IP address

24.248.225.42.

       30.    This IP address was operated by Cox Business. In response to a subpoena, Cox

identified the subscriber as Calvin Opp Concrete Corp at 1375 S Bebe St Wichita, KS

(BUSINESS).

       31.    As noted above, Calvin Opp Concrete is the workplace of RANDY SPORN.

                                      IP address 66.73.6.87

       32.    In CTR 71133752, Twitter reported the user logged in to the “Survivinglife8”

account on 02/28/2020 at 12:24:33 UTC from IP address 66.73.6.87. That IP address appeared

again as the login on 04/03/2020 at 13:45:15 UTC.

       33.    This IP address was operated by AT&T. In response to a subpoena, AT&T provided

the following subscriber information for IP addresses 66.73.6.87 used on 2/28/2020 at 12:24:33

UTC and 4/3/2020 at 13:45:15 UTC:

       Randy Sporn
       3150 S Mount Carmel, Wichita, KS 67217
       Phone number 316-807-2272



                                           Page 9 of 26
        Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 11 of 27




The phone number matches that included by the user of “Survivinglife8.” According to AT&T,

the subscriber’s account was established on 12/27/2013.

       34.    Notably, on 2/28/2020, there were two logins to the “Survinglife8” account,

roughly 6 hours apart. The first (reflected in paragraph 33) occurs at 12:24:33 UTC (which

converts to 6:24:33am Central) from IP address 66.73.6.87, which is SPORN’s residence. The

second (reflected in paragraph 27 above) occurs at 18:30:20 UTC (which converts to 12:30:20

Central) from IP address 24.248.224.234, which is SPORN’s workplace. This suggests a login

from home before heading in to work, followed by a login over the lunch break.

                    Search warrant for Jordanpatterson426@yahoo.com

       35.    A state search warrant was obtained for the email address associated with the

“mikeyfromtumblr1” account. In response, Oath Holdings sent a return listing the name on the

account as Jordan Patterson with a date of birth of 05/02/1994. The account was created on

06/02/2016, and the phone number associated with the account is 316-807-2272. This is the same

phone number known to be used by RANDY SPORN.

       36.    Oath Holdings also sent a spreadsheet that showed the IP addresses used to log into

the account. The IP address 66.73.6.87 was used on February 5th, 6th, 13th, and 20th of 2020 to

log into the account. That IP address was also used to log into the “Survivinglife8” account and

came back to SPORN at 3150 S Mt Carmel.

                   Search warrant for Jordanpatterson3150@gmail.com

       37.    A state search warrant was obtained for the email address associated with the

“Survivinglife8” account. In response, Google sent a return which listed the name on the account

                                         Page 10 of 26
         Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 12 of 27




as Jordan Patterson with the device associated with the account as a Samsung SM-N910P

smartphone.

                         Search warrant for information on User 9264

       38.     In May 2020, a state search warrant was obtained for the User 9264 account

(discussed above). From information derived from this search warrant, Det. Neal was able to

identify the physical location of the user, in Susanville, California. From information derived from

the search warrant (including an email account and phone number), local investigators as the

Susanville (CA) Police Department were able to identify and interview the individual (Minor

Victim) operating the User 9264 account.

       39.     In the interview with Susanville PD on 1/5/2021, Minor Victim confirmed

operation of the User 9264 account and identified the pictures (sanitized) that had been exchanged

in the communications with “Survivinglife8” (discussed above). Minor Victim advised the pictures

were taken when he was seventeen, because Minor Victim had colored his hair blonde a week after

he turned seventeen.

                       Additional information regarding RANDY SPORN

       40.     Det. Neal spoke with Deputy Clopton with the Sedgwick County Offender

Registration Unit. He stated that RANDY SPORN reported on 2/18/2021 and listed his address

as 3150 S Mt Carmel, Wichita, KS, his employment as Calvin Opp Concrete at 1375 S Bebe, and

his phone number as 316-807-2272.




                                           Page 11 of 26
         Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 13 of 27




       41.     On 2/8/2021, Det Neal sent a Kansas Department of Labor Request for RANDY

SPORN’s employment and they sent back his wages come back to Calvin Opp Concrete

(BUSINESS).

       42.     On 2/25/2021, Det Neal saw SPORN’s 2021 white Hyundai Sonota with tag

051GMV parked at BUSINESS. It was observed there again on 2/26/2021 by Det. Maben.

Physical surveillance at the BUSINESS on 3/9/2021 confirmed SPORN’s vehicle was parked at

BUSINESS during regular business hours..

               CHILD PORNOGRAPHY COLLECTOR CHARACTERISTICS

       43.     From my training and experience, I know that individuals who are interested in the

sexual exploitation of children will often seek out other likeminded individuals, for the purposes

of normalizing their interest, discussing historical or planned child sexual abuse, and/or advertising

the trade of child pornography. In this instance, the operator of the “mikeyfromtumblr1” and

“Survivinglife8” accounts appear to have sought out likeminded individuals, as well as minors,

via multiple social media applications, for the purpose of discussing and obtaining child

pornography.

       44.     From my training and experience, I know that individuals who are interested in the

sexual exploitation of children will frequently utilize digital devices to access the internet to seek,

obtain, and traffic in child pornography, and that the device(s) used by such individuals will retain

evidence and artifacts of such activity. In this instance, the operator of the “mikeyfromtumblr1”

and “Survivinglife8” accounts is accessing the accounts from multiple locations, indicating either



                                            Page 12 of 26
          Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 14 of 27




multiple devices are being used or that a mobile device is being used, or both. In any event, the

device or devices is likely to retain information regarding the operation of these accounts.

         45.      I also know that individuals who are interested in the sexual exploitation of children

will protect and retain child pornography for long periods of time. 5 Typically, the individual will

keep the device(s) close-by, in part for immediate access for sexual gratification and to maintain

secure control over the contraband material. In this instance, records from Twitter indicate

repetitious and continuous access and operation of multiple accounts used to advertise the user’s

interest in the sexual exploitation of middle-to-high school aged (minor) boys. Moreover,

communications in the “Survivinglife8” account revealed the user’s practice of saving images of

minor boys engaged in the lascivious exhibition of genitals or other sexually explicit conduct.

         46.      From my training and experience, I know that individuals who engage in

communications with other individuals relating to the sexual exploitation of children will

frequently retain information about these contacts, which can be used later to obtain access to other

groups or forums relating to child pornography, or for exchanging additional child pornography.

In this instance, the user of these accounts advertised and announced he was a user on another



5
  See United States v. Shields, 458 F.3d 269, 279 (3d Cir. 2006) (noting nine month delay in applying for search
warrant would not have supported staleness challenge due to context of child pornography offender behavior along
with evidence of continuing offenses); United States v. Schesso, 730 F.3d 1040 (9th Cir. 2013) (finding delay of 20
months did not render probable cause stale in context of investigation); see also United States v. Allen, 625 F.3d
830, 842-43 (5th Cir.2010) (holding that an 18-month delay between when defendant sent child pornography images
through a peer-to-peer networking site and issuance of a search warrant did not render the information stale); United
States v. Morales-Aldahondo, 524 F.3d 115, 117-19 (1st Cir.2008) ( concluding that the passage of over three years
since the acquisition of information that defendant's brother, who shared defendant's residence, had purchased access
to various child pornography websites, did not render that information stale).


                                                  Page 13 of 26
         Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 15 of 27




service, Tumblr. As his communications about those activities revealed, his Tumblr account was

similarly used to engage in the sexual exploitation of middle-to-high school aged (minor) boys.

       47.     Based on the conduct reported by Twitter and revealed in the communications of

the operator of the accounts, and based on my observation of child pornographer characteristics, I

believe that the operator of the “mikeyfromtumbl1” and “Survivinglife8” accounts evinces the

qualities associated with child pornographers, outlined above. The above facts indicate that the

operator of the accounts has created more than one social media account to obtain or request child

pornography. Because of the user’s operation of multiple social media accounts to traffic in or

solicit production of child pornography, I believe the user evinces characteristics common to child

pornographers, including retaining child pornography for long periods. I expect the device(s) used

by operator of the accounts described above have previously (and will probably still contain, as

discussed below) additional child pornography, links to child pornography websites, or artifacts

showing access to child pornography. I further expect the device(s) used by or in the possession

of the user will probably contain evidence of communications, or attempts to communicate, with

other individuals interested in the sexual exploitation of children, i.e., child pornographers.

        COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

       48.     This application seeks permission to search for evidence of the crimes under

investigation that might be found at the BUSINESS (described in Attachment A) on a device or

devices accessed or used by RANDY SPORN, which may contain evidence of the crimes

discussed above.



                                           Page 14 of 26
         Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 16 of 27




       49.     Because the execution of this warrant involves a search at a business, which is likely

to contain both personal and business-related devices that are wholly unrelated to the criminal

conduct described herein, your Affiant seeks specific authorization to:

       a.      Search the person of RANDY SPORN (if located at the BUSINESS) to seize and
               examine any personal computer device that may have been used in the commission
               of the crimes discussed herein, or which may contain evidence as described in
               Attachment B, in accordance with this warrant;

       b.      Search any workspace of RANDY SPORN to seize and examine any personal
               computer device of SPORN that may have been used in the commission of the
               crimes discussed herein, or which may contain evidence as described in Attachment
               B, in accordance with this warrant;

       c.      Conduct a forensic preview of any device owned by the BUSINESS that was used
               or accessed by SPORN, as may be identified by the BUSINESS or SPORN;

       d.      For any device in subparagraph c which is found to contain suspected child
               pornography, the government must seize the device for further examination
               consistent with this warrant;

       e.      For any device in subparagraph c which is not found to contain suspected child
               pornography but which reveals access or operation of the accounts discussed
               herein, the government may obtain a forensic image (copy) of such device for
               further examination consistent with this warrant;

       f.      Collect any information showing the connection of RANDY SPORN’s device(s)
               to the internet connection or network maintained by BUSINESS.

       50.     Thus, the warrant applied for would authorize the seizure of the above-identified

computer devices and other electronic storage media for subsequent offsite examination and,

potentially, the copying of electronically stored information, all under Rule 41(e)(2)(B).

       51.     Based on my knowledge, training, and experience, I know that computer files or

remnants of such files can be recovered months or even years after they have been downloaded

onto a storage medium, deleted, or viewed via the Internet. Electronic files downloaded to a

                                          Page 15 of 26
         Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 17 of 27




storage medium can be stored for years at little or no cost. Even when files have been deleted,

they can be recovered months or years later using forensic tools. This is so because when a person

“deletes” a file on a computer, the data contained in the file does not actually disappear; rather,

that data remains on the storage medium until it is overwritten by new data. Therefore, deleted

files, or remnants of deleted files, may reside in free space or slack space—that is, in space on the

storage medium that is not currently being used by an active file—for long periods of time before

they are overwritten. In addition, a computer’s operating system may also keep a record of deleted

data in a “swap” or “recovery” file.

       52.     Wholly apart from user-generated files, computer storage media—in particular,

computers’ internal hard drives—contain electronic evidence of how a computer has been used,

what it has been used for, and who has used it. To give a few examples, this forensic evidence can

take the form of operating system configurations, artifacts from operating system or application

operation, file system data structures, and virtual memory “swap” or paging files. Computer users

typically do not erase or delete this evidence, because special software is typically required for that

task. However, it is technically possible to delete this information.

       53.     Similarly, files that have been viewed via the Internet are sometimes automatically

downloaded into a temporary Internet directory or “cache.”

       54.     As further described in Attachment B, this application seeks permission to search

for devices which may have been used in the commission of the crimes under investigation, and

to examine those devices to locate: a) computer files that might serve as direct evidence of the



                                            Page 16 of 26
        Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 18 of 27




crimes described on the warrant, and b) forensic electronic evidence that establishes how

computers were used, the purpose of their use, who used them, and when.

       55.      Information stored within a computer and other electronic storage media may

provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct

under investigation, thus enabling the United States to establish and prove each element or

alternatively, to exclude the innocent from further suspicion. There is probable cause to believe

that this forensic electronic evidence (relating to the who, when, and how of the device’s use) may

remain on the device(s) because:

             a. Data on the storage medium can provide evidence of a file that was once on the
                storage medium but has since been deleted or edited, or of a deleted portion of a
                file (such as a paragraph that has been deleted from a word processing file). Virtual
                memory paging systems can leave traces of information on the storage medium that
                show what tasks and processes were recently active. Web browsers, e-mail
                programs, and chat programs store configuration information on the storage
                medium that can reveal information such as online nicknames and passwords.
                Operating systems can record additional information, such as the attachment of
                peripherals, the attachment of USB flash storage devices or other external storage
                media, and the times the computer was in use. Computer file systems can record
                information about the dates files were created and the sequence in which they were
                created, although this information can later be falsified.

             b. Information stored within a computer or storage media (e.g., registry information,
                communications, images and movies, transactional information, records of session
                times and durations, internet history, and anti-virus, spyware, and malware
                detection programs) can indicate who has used or controlled the computer or
                storage media. This “user attribution” evidence is analogous to the search for
                “indicia of occupancy” while executing a search warrant at a residence. The
                existence or absence of anti-virus, spyware, and malware detection programs may
                indicate whether the computer was remotely accessed, thus inculpating or
                exculpating the computer owner. Further, computer and storage media activity can
                indicate how and when the computer or storage media was accessed or used. For
                example, as described herein, computers typically contain information that log:
                computer user account session times and durations, computer activity associated
                with user accounts, electronic storage media that connected with the computer, and
                                            Page 17 of 26
        Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 19 of 27




               the IP addresses through which the computer accessed networks and the internet.
               Such information allows investigators to understand the chronological context of
               computer or electronic storage media access, use, and events relating to the crime
               under investigation. Additionally, some information stored within a computer or
               electronic storage media may provide crucial evidence relating to the physical
               location of other evidence and the suspect. For example, images stored on a
               computer may both show a particular location and have geolocation information
               incorporated into its file data. Such file data typically also contains information
               indicating when the file or image was created. The existence of such image files,
               along with external device connection logs, may also indicate the presence of
               additional electronic storage media (e.g., a digital camera or cellular phone with an
               incorporated camera). The geographic and timeline information described herein
               may either inculpate or exculpate the computer user. Last, information stored
               within a computer may provide relevant insight into the computer user’s state of
               mind as it relates to the offense under investigation. For example, information
               within the computer may indicate the owner’s motive and intent to commit a crime
               (e.g., internet searches indicating criminal planning), or consciousness of guilt (e.g.,
               running a “wiping” program to destroy evidence on the computer or password
               protecting/encrypting such evidence in an effort to conceal it from law
               enforcement).

       56.     A person with appropriate familiarity with how a computer works can, after

examining this forensic evidence in its proper context, draw conclusions about how computers

were used, the purpose of their use, who used them, and when. The process of identifying the exact

files, blocks, registry entries, logs, or other forms of forensic evidence on a storage medium that

are necessary to draw an accurate conclusion is a dynamic process. While it is possible to specify

in advance the records to be sought, computer evidence is not always data that can be merely

reviewed by a review team and passed along to investigators. Whether data stored on a computer

is evidence may depend on other information stored on the computer and the application of

knowledge about how a computer behaves. Therefore, contextual information necessary to

understand other evidence also falls within the scope of the warrant.


                                           Page 18 of 26
         Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 20 of 27




       57.      Further, in finding evidence of how a computer was used, the purpose of its use,

who used it, and when, sometimes it is necessary to establish that a particular thing is --
                                                                                         not present

on a storage medium. For example, the presence or absence of counter-forensic programs or anti-

virus programs (and associated data) may be relevant to establishing the user’s intent.

       58.      In most cases, a thorough search of information that might be stored on storage

media often requires the seizure of the physical storage media and later off-site review consistent

with the warrant. In lieu of removing storage media from the BUSINESS, it is sometimes possible

to make an image copy of storage media. Generally speaking, imaging is the taking of a complete

electronic picture of the computer’s data, including all hidden sectors and deleted files. Either

seizure or imaging is often necessary to ensure the accuracy and completeness of data recorded on

the storage media, and to prevent the loss of the data either from accidental or intentional

destruction. This is true because of the following:

             a. The time required for an examination. As noted above, not all evidence takes the
                form of documents and files that can be easily viewed on site. Analyzing evidence
                of how a computer has been used, what it has been used for, and who has used it
                requires considerable time, and taking that much time on RESIDENCE could be
                unreasonable. As explained above, because the warrant calls for forensic electronic
                evidence, it is exceedingly likely that it will be necessary to thoroughly examine
                storage media to obtain evidence. Storage media can store a large volume of
                information. Reviewing that information for things described in the warrant can
                take weeks or months, depending on the volume of data stored, and would be
                impractical and invasive to attempt on-site.

             b. Technical requirements. Computers can be configured in several different ways,
                featuring a variety of different operating systems, application software, and
                configurations. This is true even for smartphone devices, which may require
                different forensic tools to access the content contained in the smartphone depending
                on the age or model of device. Therefore, it is likely that searching these computer
                devices will require tools or knowledge that might not be present on the search site.
                The vast array of computer hardware and software available makes it difficult to
                                            Page 19 of 26
         Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 21 of 27




                know before a search what tools or knowledge will be required to analyze the
                system and its data on the RESIDENCE. However, taking the storage media off-
                site and reviewing it in a controlled environment will allow its examination with
                the proper tools and knowledge.

             c. Variety of forms of electronic media. Records sought under this warrant could be
                stored in a variety of storage media formats that may require off-site reviewing with
                specialized forensic tools.

       59.      Nature of examination.       Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying

storage media that reasonably appear to contain some or all of the evidence described in the

warrant, and would authorize a later review of the media or information consistent with the

warrant. The later review may require techniques, including but not limited to computer-assisted

scans of the entire medium, that might expose many parts of a hard drive to human inspection in

order to determine whether it is evidence described by the warrant.

       60.       As noted above in paragraph 48 and 49, the BUSINESS to be searched will likely

contain storage media that are predominantly used, and perhaps owned, by persons who are not

involved in the crimes under investigation. For this reason, the government reiterates that it seeks

authority to seize and examine the devices outlined in paragraph 49:

       a.       Search the person of RANDY SPORN (if located at the BUSINESS) to seize and
                examine any personal computer device that may have been used in the commission
                of the crimes discussed herein, or which may contain evidence as described in
                Attachment B, in accordance with this warrant;

       b.       Search any workspace of RANDY SPORN to seize and examine any personal
                computer device of SPORN that may have been used in the commission of the
                crimes discussed herein, or which may contain evidence as described in Attachment
                B, in accordance with this warrant;



                                            Page 20 of 26
       Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 22 of 27




       c.      Conduct a forensic preview of any device owned by the BUSINESS that was used
               or accessed by SPORN, as may be identified by the BUSINESS or SPORN;

       d.      For any device in subparagraph c which is found to contain suspected child
               pornography, the government must seize the device for further examination
               consistent with this warrant;

       e.      For any device in subparagraph c which is not found to contain suspected child
               pornography but which reveals access or operation of the accounts discussed
               herein, the government may obtain a forensic image (copy) of such device for
               further examination consistent with this warrant;

       f.      Collect any information showing the connection of RANDY SPORN's device(s)
               to the internet connection or network maintained by BUSINESS.

                                         CONCLUSION

       61.     I submit that this affidavit supports probable cause to believe that the BUSINESS,

identified as Calvin Opp Concrete, located at 1375 S Bebe, Wichita, KS, and described in

Attachment A, contains a device (or devices) which evidence of violations of 18 U.S.C. § 2251,

2252 and 2252A and therefore respectfully request that this Court issue a search warrant for the

search of the premises, more specifically described in Attachment A which incorporated by

reference as if fully set forth herein, and authorizing the seizure and search of the items described

in Attachment B herein.

                                                     Respectfully submitted,



                                                     JQ~
                                                     Special Agent
                                                     Homeland Security Investigations

       Subscribed and sworn to before me on         March 10
                                               ------------ 2021.

                                           Page21 of26
 Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 23 of 27




_________________________________________
GWYNNE E. BIRZER
UNITED STATES MAGISTRATE JUDGE




                           Page 2 of 26
         Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 24 of 27




                                        ATTACHMENT A

                                  Property to be searched/seized

       This warrant authorizes the government to:

       a.      Search the person of RANDY SPORN (if located at the BUSINESS) to seize and
               examine any personal computer device that may have been used in the commission
               of the crimes discussed herein, or which may contain evidence as described in
               Attachment B, in accordance with this warrant;

       b.      Search any workspace of RANDY SPORN to seize and examine any personal
               computer device of SPORN that may have been used in the commission of the
               crimes discussed herein, or which may contain evidence as described in Attachment
               B, in accordance with this warrant;

       c.      Conduct a forensic preview of any device owned by the BUSINESS that was used
               or accessed by SPORN, as may be identified by the BUSINESS or SPORN;

       d.      For any device in subparagraph c which is found to contain suspected child
               pornography, the government must seize the device for further examination
               consistent with this warrant;

       e.      For any device in subparagraph c which is not found to contain suspected child
               pornography but which reveals access or operation of the accounts discussed
               herein, the government may obtain a forensic image (copy) of such device for
               further examination consistent with this warrant;

       f.      Collect any information showing the connection of RANDY SPORN’s device(s)
               to the internet connection or network maintained by BUSINESS.

       The BUSINESS is Calvin Opp Concrete, located at 1375 S Bebe, Wichita, KS. The

business is located on the west side of Bebe street and is the first structure north of Walker St.

The front door faces east. The structure is single story and is brown in color. The numbers 1-3-7-

5 are above the front door. There is a six foot chain link fence with barbed wire at the top

surrounding the business. The business is pictured below:
       Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 25 of 27




RANDY SPORN is an approximately 60 year old white male with gray hair. A photograph of
RANDY SPORN is included below:




                                          2
            Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 26 of 27




                                       ATTACHMENT B
                                       Property to be seized

Subject to the limitations and authorizations of Attachment A, this warrant authorizes the seizure

of and/or examination for:

       1.       Child pornography (as defined in 18 U.S.C. § 2256(8)), visual depictions of minors

engaged in sexually explicit conduct as defined in 18 U.S.C. § 2256(2), in any format or medium,

including computer files, prints, negatives, drawings, and paintings.

       2.       Child erotica, in any format or medium, including documents, writings, and images

or videos of children that do not qualify as child pornography but evince a sexual interest in

children.

       3.       Documents, records, or correspondence, in any format or medium, pertaining to

operation of, or communication with, the Twitter accounts described in the attached affidavit,

specifically including “mikeyfromtumblr1” and “Survivinglife8” and the User 9264 account.

       4.       Data or information, including software or programs or applications, that show

involvement in soliciting, producing, distributing, receiving, possessing or accessing child

pornography or visual depictions of minors engaged in sexually explicit conduct, or

communicating with any other person regarding child pornography, visual depictions of minors

engaged in sexually explicit conduct, child erotica, or the sexual exploitation of children.

       5.       Data or information for any seized device which may reveal indicia of ownership,

access, or use of the accounts and websites described in the attached affidavit.

       6.       Data or information for any seized device which may reveal indicia of ownership,

access, or operation of the device at times pertaining to child pornography or child sexual

                                                 3
         Case 6:21-mj-06024-GEB Document 1 Filed 03/10/21 Page 27 of 27




exploitation artifacts, including but not limited to User IDs, passwords, setting information,

connection logs, logins, notifications, and contemporaneous or near-contemporaneous web

history, messaging, or financial transactions.

       7.      Data or information concerning online storage or other remote computer storage

where child pornography may be stored, including, but not limited to, software used to access such

online storage or remote computer storage, user logs or archived data that show connection to such

online storage or remote computer storage, and user logins and passwords for such online storage

or remote computer storage, and communications or messages regarding such storage.

       8.      Data or information concerning encryption, deletion, or destruction of evidence.

       9.      Any and all visual depictions of minors that may assist in the identification of

minors depicted in images of child erotica or child pornography.




                                                 4
